COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-241-CV
   
   
TIMOTHY BRIAN 
CHURCHILL                                                APPELLANTS
AND 
CHURCHILL MOTORS
  
V.
  
MATT 
PURKEY                                                                         APPELLEE
  
   
----------
FROM 
COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        On 
October 11, 2004, we notified appellants that their briefs have not been filed 
as required by rule 38.6(a).  See Tex. R. App. P. 38.6(a).  We stated 
we would dismiss the appeal for want of prosecution unless appellants or any 
party desiring to continue this appeal filed with the court within ten days a 
response showing grounds for continuing the appeal.  We have not received 
any response.
        Because 
appellants’ briefs have not been filed, we dismiss the appeal for want of 
prosecution.  See TEX. R. APP. P. 38.8(a)(1), 42.3(b).
        Appellants 
shall pay all costs of this appeal, for which let execution issue.
   
  
                                                                  PER 
CURIAM
  
  
  
PANEL 
D:   GARDNER, WALKER, and MCCOY, JJ.
 
DELIVERED: 
November 12, 2004


 
NOTES
1.  
See Tex. R. App. P. 47.4.